DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 15 are cancelled.
Claims 21-23 are withdrawn from consideration.
Claims 2, 4-14, 16-20 are pending and under examination.

Election/Restrictions
Applicant's election with traverse of the restriction requirement  in the reply filed on 7/19/2022 is acknowledged.  Applicant first asserts that MPEP 1850 requires “a posteriori” unity of invention to be assessed between dependent claims in the same independent claim set, and not between different independent claim sets.  The office disagrees. MPEP 1850 discusses “a posteriori” unity between different independent claim sets in Section II, which provides 
“In the case of independent claims to A + X and A + Y, unity of invention is present “a priori” as A is common to both claims. However, if it can be established that A is known, there is lack of unity “a posteriori”, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.”
Applicant also argues,
However, MPEP 1850 clearly states that an application containing claims to different
categories of invention will be considered to have unity of invention if the claims are drawn to “a product and a process of use of said product” or “a process and an apparatus or means specifically designed for carrying out the said process.” Thus, where, as here, the restriction seeks to simply restrict claims based solely on that they recite different categories of invention, the restriction is not justified.

The office disagrees.  The relevant portion of MPEP 1850 recites to 37 CFR 1.475, which provides,
“(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: . . . . . .
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) . . . . . . .
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”
Thus, this section is discussing an “a priori” assessment of unity, where there is unity when only one of the categories of claims is present (e.g., a product claim set and a process of use claim set).  Section 1850 does not preclude, anywhere, a further assessment of unity between the two claims sets, “a posteriori”, in view of the prior art.  On the contrary, 37 CFR 1.475(a) expressly states there is no unity of invention when there is no special technical feature.  
The requirement is still deemed proper and is therefore made FINAL.


Allowable Subject Matter
Claim(s) 14, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all of the 112 rejections are resolved.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “GFCI device”.  The office interprets the acronym GCFI and a ground current fault interrupter, but this needs to be spelled out in the claim. 
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 2
Control equipment configured to operate a component of the refrigerated vending machine, interpreted to mean the parts in Fig. 3.  
Claim 9
a feedback mechanism configured to variably control the speed of the evaporator and condenser fans. There does not appear to be a definition of the structure for this device in the specification.
Claim 12
a communicative indicator to transmit an alarm message based on a detected refrigerant leak.  There does not appear to be a definition of the structure for this device in the specification.


Claim 13
a communications unit configured to communicatively connect to another refrigerated vending machine. This can be, for example, network interface card or a wireless transceiver, per par. 36 of the published application.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is a lack of a written description for the terms communicative indicator and feedback mechanism.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4
The distinction between “control equipment”, and “component” is not clear.
In claim 2 the “control equipment” operates “a component”,  and the “control equipment” also “disables power” . . .” based on the detected refrigerant.”
In claim 4 “the component includes a vending machine controller (VMC)” that  disables “power to electrical components”. 
Is the “component” part of the “control equipment”?  If so this needs to be clarified.  If not, then it appears that the “control equipment” and a separate “component” each independently detect refrigerant and disable power, but this does not appear to be supported by the specification.      
 Is the vending machine controller (VMC) part of the control equipment or is it part of the component? 
Claim 5
The claim depends from claim 2, and provides “the component is a smart GFCI device with an embedded gas sensor, and disables “power to the refrigerated vending machine based on the embedded gas sensor detecting the refrigerant.” 
The structure of the GCFI and its location in the system is not shown in the figures, so it is not clear if the “embedded gas sensor” is part of the first and second sensor circuits in parent claim 2, or if it is a newly added sensor.  Further, in the absence of such structural information, the term “embedded” is interpreted to mean the sensor is connected in some way to the GCFI.
Claims 9 and 12
The terms feedback mechanism and communicative indicator are non-structural terms that are a substitute for the term "means," invoking a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations.  The terms, including their functions, are discussed in the specification, but the corresponding structure that is capable of performing the claimed function is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 6, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0103029 to Kawahara, JP 2009-093467 to Inoue, US 2016/0019769 to Mumey.
Regarding claim 2, Kawahara teaches a refrigerated vending machine (refrigerator/freezer), comprising: 
a main cabinet; (external outline of item 1, Fig. 1)
a refrigerated compartment located in the main cabinet and configured to store chilled goods;  (4, Fig. 1, abstract)
a first sensor circuit configured to detect a refrigerant leaked in the refrigerated compartment; (26 in area 4, Fig. 1, par. 58)
a second sensor circuit configured to detect a refrigerant leaked in the main cabinet outside of the refrigerated compartment; (26 in lower right corner, under compressor 11) 
a control equipment (20, Fig. 3) configured to operate a component of the refrigerated vending machine (display, compressor, fan, etc. Fig. 3).
Kawahara does not teach a vending machine, and that the control equipment disables power to the refrigerated vending machine based on the detected refrigerant.
While the office does not view the preamble’s end use statement of a vending machine, it should be noted that Inoue teaches a refrigerated vending machine that detects refrigerant leaks. (Title, abstract).
Mumey teaches a system for sensing gas that cuts off power when gas is sensed (abstract), to minimize the possibility of explosions (par. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawahara, in view of Inoue and Mumey, in order to minimize the possibility of fire or explosion in refrigerated vending machines that use flammable refrigerants.    
	Regarding claim 4, Kawahara as modified teaches the refrigerated vending machine of Claim 2, wherein the component includes a vending machine controller (VMC) (20, Fig. 3) and Mumey is configured to disable power to electrical components of the refrigerated vending machine based on a detected refrigerant leak. (see the rejection of claim 1).
	
Regarding claim 5, Kawahara as modified teaches the refrigerated vending machine of Claim 2, but does not teach, wherein:
the component is a smart GFCI device with an embedded gas sensor, and the smart GFCI device is configured to disable power to the refrigerated vending machine based on the embedded gas sensor detecting the refrigerant. 
However, Mumey teaches sensors (502) detect gas in the air and send a surge of power to directly to the GCFI to shut down power.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawahara, in view of Mumey, in order to provide a rapidly acting means for interrupting power to the system to minimize the possibility of fire and explosion.    
	
	Regarding claims 6, 10, 11, Kawahara as modified teaches the refrigerated vending machine of Claim 5, wherein 
Claim 6 - the smart GFCI device includes an indicator light to display a visual alert and an audible indicator to produce an audible alert in response to the embedded gas sensor detecting the refrigerant. (Mumey, Claim 14).
	Claim 10 -the component includes a visual indicator configured to display a visual alarm based on a detected refrigerant leak. (Mumey, Claim 14)
	Claim 11 - wherein the component includes an audible indicator configured to generate an audible warning based on a detected refrigerant leak. (Mumey, Claim 14).
Regarding claim 12, Kawahara as modified teaches the refrigerated vending machine of Claim 2, wherein the component includes a communicative indicator to transmit an alarm message based on a detected refrigerant leak. (Mumey, par. 15, discussing various alarms and warnings transmitted by messages and signals)
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0103029 to Kawahara, JP 2009-093467 to Inoue, US 2016/0019769 to Mumey, US 2010/0107668 to Voorhis.
Regarding claim 7, Kawahara as modified teaches the refrigerated vending machine of Claim 2, 
but does not teach wherein the component includes evaporator and condenser fans configured to dissipate the refrigerant from an inside of the main cabinet and the refrigerated compartment.
However, Inoue teaches an “internal” fan (37, Fig. 1, par. 25), which would typically be an evaporator if vended products are being cooled, and a “machine room” fan (40, par. 25), which would typically be a condenser in a cooling machine, and at the least the machine room fan operates to dissipate refrigerant that leaks. (par. 27).  Further, Voorhis specifically teaches the use of evaporator and condenser fans (22, 18, par. 15 and 17).   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawahara, in view of Inoue and Voorhis, in order operate any of the fans inside the machine, that are near heat exchangers that could leak refrigerant, to dissipate a potentially explosive buildup of leaked refrigerant from inside the vending machine.         
	
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0103029 to Kawahara, JP 2009-093467 to Inoue, US 2016/0019769 to Mumey, US 2010/0107668 to Voorhis, US 2012/0292006 to Yamashita.
Regarding claim 8,  Kawahara as modified teaches the refrigerated vending machine of Claim 7, but does not teach, 
the second sensor circuit is further configured to detect a concentration level of the refrigerant in the main cabinet, and the control equipment is further configured to variably control a speed of the evaporator and condenser fans based on the detected concentration level.
Yamashita teaches, the rotation speed of fans is controlled based on the concentration level of leaked refrigerant, because concentrations below a certain level do not present a safety hazard. (par. 45).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawahara, in view of, Yamashita, in order to turn on the fans only when needed to lower leaked refrigerant concentrations to a safe level in order to save energy.    
	
	 Regarding claim 9, Kawahara as modified teaches the refrigerated vending machine of claim 8, further comprising:
a feedback mechanism configured to variably control the speed of the evaporator and condenser fans. (see par. 16, 17, speed of the fans is controlled based on feedback signals 40, 42, 44 from the sensors).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0103029 to Kawahara, JP 2009-093467 to Inoue, US 2016/0019769 to Mumey, US 2004/0142685 to Glasser.
Regarding claim 13, Kawahara as modified teaches the refrigerated vending machine of Claim 2, but does not teach,
 further including a communications unit configured to communicatively connect to another refrigerated vending machine.
However, Glasser teaches a similar refrigerated vending machine including a communications unit configured to communicatively connect to another refrigerated vending machine the system 200 includes a plurality of vending machines 210 communicating via a wireless network 215 with a centralized consolidation unit 220-Fig.2; par. 27, 28) .
It would have been obvious to a person having ordinary skill in the art to have the communication system of Glasser implemented with a plurality of refrigerated vending machines of Inoue, thereby allowing for the sharing of data between the vending machines and a central network.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0103029 to Kawahara, JP 2009-093467 to Inoue, US 2016/0019769 to Mumey, US 2017/0059185 to Suzuki.
Regarding claim 20, Kawahara teaches the refrigerated vending machine of Claim 2, but does not teach, 
a battery configured to provide power to one or more of the first sensor circuit, the second sensor circuit, and the control equipment when input power is not supplied by an external power source.
Suzuki teaches a heat pump where a battery is provided to keep things operating in the event of a power failure (par. 71).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawahara, in view of Suzuki, in order to provide a way for the system to continue providing cooling and operating safety features in the event the external power source fails.

Conclusion


    
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763